Citation Nr: 0204046	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
secondary to service-connected residuals of malaria.

2.  Entitlement to a compensable disability evaluation for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA)  Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held before the undersigned in 
Montgomery, Alabama, on November 6, 2001.  The transcript of 
that hearing is of record.

A review of the record shows that the veteran is also 
claiming that his currently-diagnosed lung disorder is 
secondary to his use of tobacco products during service.  
This is a new issue that has yet to be adjudicated at the RO 
level.  Therefore, it is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  It is not shown that the veteran's lung disorder, 
objective indications of which were initially noted more than 
41 years after his separation from active military service, 
had its onset during service or is proximately due to or the 
result of the service-connected residuals of malaria.

3.  It is not shown that the veteran currently suffers from 
chronic, ratable residuals of malaria.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder, secondary to 
service-connected residuals of malaria, is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2001).

2.  A compensable disability evaluation for residuals of 
malaria is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.88b, Diagnostic Code 6304 
(2001).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records reveal eight days of 
medical treatment in October 1942 after complaints of an 
acute onset of fever, chills, and headaches.  Examination 
shortly after admission revealed a low grade fever and 
inconsistent rales, left base.  Laboratory studies for 
malaria, as well as X-Rays of the veteran's chest and 
sinuses, were negative, and a final diagnosis of acute, mild, 
catarrhal nasopharyngitis, was rendered upon hospital 
discharge, at which time it was noted that the 
nasopharyngitis had been "[c]ured" and had required "[n]o 
operation."
 
Service medical records reflecting a three-day admission in 
December 1945 reveal a diagnosis of malarial fever, 
plasmodium vivax type.  Upon the veteran's discharge from 
this admission, he was authorized back to regular "general 
service" duty.

On separation examination in January 1946, it was noted that 
the veteran had a past history of malaria, with an admission 
in December 1945, and one recurrence.  The physical 
examination of the veteran, which included an examination of 
his lungs and blood serology results, was negative, and it 
was opined that the veteran met the physical and mental 
standards for discharge.

In a May 1946 rating decision, the RO denied service 
connection for sinusitis, based on the absence of evidence of 
a current disability, and granted service connection for 
residuals of malaria, with a rating of 10 percent.  That 
rating was increased to 50 percent in an October 1946 rating 
decision due to evidence of a clinically active condition 
that required intensive treatment.  In September 1948, the 
veteran was notified of the RO's proposal to reduce the 
rating in effect for his service-connected residuals of 
malaria to zero percent due to evidence of improvement.  The 
veteran was afforded a 60-day period to submit evidence 
tending to show that the proposed reduction was unwarranted.  
The veteran did not offer any evidence or argument, and the 
reduction was soon after implemented, effective November 
1948.  That noncompensable rating is still in effect.

In May 1999, the RO received the veteran's claims for an 
increased rating for his service-connected residuals of 
malaria and service connection for a lung condition, which he 
claimed was secondary to his service-connected residuals of 
malaria.  Copies of records reflecting private medical 
treatment between 1987 and 1999 were thereafter associated 
with the file.  Also, the veteran was examined by VA in June 
and July 1999, and he submitted testimony at the Travel Board 
Hearing of November 2001.

The private medical records include the discharge summary of 
a six-day admission in August 1987 due to a three to four-
week history of malaise, fatigue, and increasing shortness of 
breath, with increasing aching and burning pain in both sides 
of the chest associated with tingling in the left arm, as 
well as high fever, over the last 48 hours.  It was noted on 
admission that the veteran had had a prior admission in July 
1984 due to an inferior myocardial infarction, shortly after 
which he had undergone cardiac catheterization and found to 
have total occlusion of the left circumflex and 50% occlusion 
of the left anterior descending coronary artery.  A chest X-
Ray during this 1987 admission revealed evidence of 
cardiomegaly and fibrotic lung disease, but a lung scan was 
normal.  A liver scan was interpreted as essentially 
negative, with no focal defects seen, and a normal size 
liver.  The veteran's spleen also appeared normal.  (The 
reports of these clinical studies, also dated in August 1987, 
are of record.)  On discharge, it was noted that the veteran 
was in an "improved condition" and that an hepatitis 
profile was pending.  The following discharge diagnoses were 
rendered:

1. Fever secondary to herpes zoster.
2. Occult gastrointestinal bleeding 
secondary to erosive gastritis, 
duodenitis, and esophagitis, with 
ulceration of all areas.
3. Esophageal varicies [sic].
4. Questionable history of malaria.

A February 1988 private medical record reveals a five-day 
history of high fever, with chest tightness, a cough, and 
wheezing.  Physical examination, however, showed no chest 
wall tenderness and completely clear lungs, although it was 
noted that the veteran was coughing during the exam.  
Probable bronchitis was listed as the impression.

A June 1993 private medical record shows complaints of lack 
of energy, shortness of breath, and feeling sleepy during the 
day.  Physical examination revealed a few end expiratory 
wheezes and a few rhonchi, as well as some rales at the 
bases, which did not clear with cough.  Heart sounds were 
normal, and the liver and spleen were not enlarged.  No 
specific diagnosis was rendered.

A March 1998 private discharge summary reveals a five-day 
admission for the treatment of symptoms including cough, 
shortness of breath, wheezing, and sputum production.  
According to the veteran, medication recently prescribed had 
not improved his symptoms, and he remained short of breath.  
Physical examination revealed rales at the left base of the 
chest, with minimal wheezing and slight tenderness over the 
right upper quadrant.  Pulmonary function studies were 
interpreted as showing mild to moderate obstructive airway 
disease, with a moderately large airway and significantly 
small airway bronchodilator response. Chest X-Ray showed 
abnormal lung bases suggesting atelectasis superimposed on 
chronic changes and emphysema.  The final discharge diagnoses 
were listed as follows:

1. Chronic obstructive pulmonary disease 
with acute asthmatic bronchitis.
2. Enterobacter aerogenes, klebsiella 
pneumoniae and staphylococcus aureus 
bronchitis.
3. Elevated PSA with low percent free PSA 
suggesting adenocarcinoma of the 
prostate.

According to a May 1998 private medical record, the veteran 
was being seen in consultation for evaluation of possible 
interstitial lung disease.  The veteran reported that he 
developed malaria in 1942 while serving in the Far East and 
that, despite treatment, the symptoms had recurred upon his 
return to the United States, with bouts of high fever, 
shortness of breath, cough, and generalized malaise.  He also 
said that he was treated with "the Knockout Drug" in 1947, 
which made him feel much better and that, while he never had 
had documented malaria again, he still suffered from periods 
of fever, generalized malaise, and intermittent shortness of 
breath.  He had seen a "lung doctor" 15 years ago, who had 
said that his lungs were "fine."  However, for the last six 
months, he had again developed a low grade temperature, 
generalized malaise, and simply gave out.

The above private physician noted that the veteran's 
significant amount of medical records showed a diagnosis of 
acute asthmatic bronchitis in March 1998, and that other 
medical records also produced very recently revealed mild to 
moderate obstructive airways disease, as well as chronic 
fibrotic changes in the lungs.  Earlier medical records had 
shown a diagnosis of ASHD, status inferior wall myocardial 
infarction in 1984, as well as a diagnosis of erosive 
gastritis in 1987, findings of esophageal varices, and a 
"[q]uestionable history of malaria."  The veteran said that 
he had smoked two packs of cigarettes regularly for 10 years, 
"stopping 53 years ago."  Physical examination revealed 
symmetrical expansion of the lungs, with no wheezes, rales or 
rhonchi, inspiratory rales at the bases, and a soft abdomen 
with no liver edge, spleen, or kidney enlargement.  In the 
"Impression and Plan" section, the physician stated that 
the veteran's case was probably a combination of obstructive 
and restrictive airways disease from emphysema and pulmonary 
fibrosis.

A May 1998 private chest CT scan report reveals the following 
impressions:

1. Central changes of the left lower 
lobe, which may be an old pulmonary 
infarct or other old pleural lesion 
with significant segmental scarring.
2. Minimal scarring in the right lower 
lobe, but no diffuse interstitial lung 
disease noted.
3. Minimal pleural thickening.
4. No other lesion seen.

According to an October 1998 private medical record, the 
veteran had been doing "reasonably well" since being 
discharged from the hospital in March 1998.  Recently, he had 
been seen in consultation once again "because of increasing 
symptoms of BPH [benign prostatic hypertrophy] with 
obstruction," and had been brought to the emergency room 
this time due to episodes of passing out.  It was also noted 
that the veteran suffered from polymyalgia rheumatica, as 
well as COPD.  The veteran remained hospitalized for seven 
days, during which time he underwent several physical 
examinations and multiple studies, which revealed an 
increased bibasilar interstitial pattern, a small right-sided 
pleural reaction with thickening in the right major fissure, 
and a small area of air space consolidation in the 
posteroinferior segment of the right upper lobe.  Blood test 
results obtained twice were interpreted as "sterile," and 
arrangements were being made upon discharge to have the 
veteran scheduled for abdominal surgery, since an abdominal 
aortic aneurysm had just been discovered.  The discharge 
diagnoses were:

1. 6-cm abdominal aortic aneurysm.
2. Orthostatic hypotension with syncope, 
probably induced by Alpha II blocking 
agents.
3. Benign prostatic hypertrophy with 
obstruction.
4. Polymyalgia rheumatica.
5. Positive antinuclear antibody titer.
6. Positive rheumatoid factor.

A December 1998 private medical record reflects a follow-up 
consultation after a recent abdominal aortic aneurysmectomy 
(AAA).  This record restates that the veteran was also under 
medical care for BPH with obstruction and polymyalgia 
rheumatica.

A June 1999 private pulmonary function lab report shows an 
impression of moderate obstructive ventilatory impairment 
with mild restrictive disease.

In a June 1999 private medical consultation record, Dr. W. P. 
S., a private pulmonary consultant, noted that he had not 
seen the veteran since his successful AAA, and that the 
veteran was now again before him for two reasons:  "(1) he 
continues to be short winded from his COPD and would like 
that reviewed and, (2) he is looking for documentation for 
potential benefits from the VA hospital."  The veteran had 
informed him that his breathing was still quite poor, that he 
could do little without being short of breath, and that he 
wheezed with cold and changes in weather.  Chest X-Rays 
showed hyperinflation, but no acute alveolar or interstitial 
infiltrates, and the following impression and plan were 
listed:

IMPRESSION:  Moderate obstructive 
ventilatory impairment with mild 
restrictive disease.  When compared to 
PFT's dated 5-19-98 there is actually an 
improvement in the FEV-1 from 1-17 to 
1.63 liters.

IMPRESSSION AND PLAN:  The dictation is 
done after [the veteran] has left, but he 
does have at least moderate obstructive 
airways disease which I believe is indeed 
related to his tobacco abuse of a long 
term nature.

On the same date of the above consultation, Dr. W. P. S. 
signed a letter addressed to the veteran informing him of the 
following:

This is a short note regarding the 
question of your lung disease.  Your 
pulmonary function studies done on 6-9-99 
... do show at least moderate obstructive 
airways disease.  This indeed is related 
to your long term smoking history.  I 
also believe that your abdominal aortic 
aneurysm was secondary to continued 
vascular disease, also related to your 
tobacco abuse.  I hope this will be of 
some benefit to you in trying to obtain 
VA benefits.

The subscriber of a June 1999 VA infectious, immune, and 
nutritional disabilities examination report indicated in his 
report that he reviewed some of the medical records submitted 
by the veteran, to include the above letter from Dr. W. P. S. 
reporting findings of moderate obstructive airway disease and 
a history of an abdominal aortic aneurysm, which Dr. W. P. S. 
had related to the veteran's long-term smoking history.  The 
VA physician indicated that a note from Dr. W. P. S. stated 
that there was a historical presentation of malaria from the 
Far East and that the veteran was noted to continue to have 
periods of fever, generalized malaise, and intermittent 
shortness of breath, but had been seen by a lung doctor 
fifteen years earlier who had said that the veteran's lungs 
were "fine."  Currently, the veteran reported that, six 
months prior to the VA examination, he had developed a low-
grade temperature, generalized malaise, and had simply given 
out.  The veteran also stated that he still was very short of 
breath with anything that he did, but that he did not cough, 
nor produce sputum, and that his appetite was good.  It was 
further noted that pulmonary function studies conducted in 
June 1999 had revealed moderate obstructive ventilatory 
impairment with mild restrictive disease, and that the 
veteran had diagnoses of combination of obstructive airway 
disease, restricted from emphysema, and pulmonary fibrosis.

According to the above report, the veteran stated that, 
notwithstanding his having taken the medication Atabrine 
while serving during World War II in the South Pacific in New 
Guinea and the Philippines, he had developed malaria upon his 
return to the United States.  His last attack of malaria, as 
verified by its presence in his blood stream, was in 1947-48.  
However, the veteran said that he had been hospitalized 
multiple times thereafter with pneumonia as a result of what 
he felt was scarred lung tissue from his high temperature of 
106 degrees during the time when he had malaria.  He said 
that a physician had told him that this was an effect of the 
malaria in his lungs.  The examiner indicated that, 
"[h]owever, I find no notation of that [in the record]."

The veteran further stated that when he returned to Alabama 
he was given a "cure or kill drug" for his malaria, and 
that malaria had not shown up in his blood stream since then.  
However, the veteran said that he had experienced malaria-
type attacks, each lasting two to three days in length, up to 
several weeks ago.  The attacks were on a monthly basis and 
were described by the veteran as causing low grade 
temperatures, chills, fever, aching joints, giving out, and 
feeling fatigued and worn out.  The examiner noted that the 
veteran had a history of an AAA, that the veteran consumed 
alcohol, albeit lightly, and that he had smoked for 
approximately ten years in the past.  The veteran reportedly 
had smoked cross grains and rabbit tobacco in his younger 
years, possibly for about three years, and then had been a 
two-pack a day smoker for approximately five years while in 
the service, and thereafter "slacked off" for about two 
more years, for a total of around ten years.  The veteran 
said that he gave out and felt worn from the malaria and the 
aching episodes, which had severely restricted his lifestyle.

On examination, the veteran was described as a short and 
obese, but well developed and well nourished individual, 
whose lungs had symmetrical expansion, no wheezes, rales, or 
rhonchi.  Forced expiratory maneuver was less than two 
seconds, and heart sounds were distant, with "[p]ossible S3, 
S4."   The abdomen was obese, which prevented the examiner 
from palpating for liver edge, spleen, or kidney enlargement.  
There was no clubbing or cyanosis in the extremities, and 
there was edema of both ankles.  Clinical tests revealed a 
moderate lung defect and COPD, and the diagnoses were listed 
as history of malaria, COPD, and status post AAA.

VA medical records dated between March and August 1999 reveal 
several consultations due to complaints of generalized body 
pains, which the veteran attributed to his episode of malaria 
in the past.  One of these records, dated in May 1999, 
reveals that "labs [were] unremarkable," and lists the 
impressions as emphysema, mixed connective tissue disease, 
BPH, coronary artery disease (CAD), and status post AAA.  The 
most recent of these records, dated August 1999, reveals that 
the veteran was receiving injections for herpetic 
"neurolagia," and lists impressions of COPD, BPH, and 
"neurolagia."

At the November 2001 Travel Board Hearing, the veteran stated 
that he was diagnosed with malaria shortly after returning to 
the United States and that, while the malaria was no longer 
found in his blood stream some time after taking a wonder 
drug, he kept having the symptoms and the high fever.  His 
last attack was sometime during the year 2001, but he 
received no treatment for this.  His last admission to a 
hospital had been about three years ago, when he had an 
aneurysm.  Regarding whether malaria had ever been diagnosed 
after service, page number six of the transcript of this 
hearing shows that the veteran indicated that "[t]hey would 
test you and say well you hadn't got malaria but it was all 
the, uh, high fever that did the damage to my lungs and my, 
uh, my bones, my joints, my, uh, everything."

At the above hearing, the veteran also stated that he had had 
two episodes in the year 2001 of high (101 degrees) fever, 
with chills and flu-type symptoms, but that he had not been 
to the doctor.  He described the episodes as "little 
attacks" that would start when going to bed and would be 
over in the morning, and acknowledged that his condition was 
much better now than it was in 1946.

Regarding his lung condition, the veteran stated at the 
November 2001 Travel Board Hearing that he smoked during his 
five years of active military service and that he quit 
smoking when he got out of service in 1947.  He denied any 
post-service exposure to any toxic fumes or gases, and said 
that a private physician had linked his current lung 
condition to his history of cigarette abuse.  He further 
stated that "several" of his doctors had said that the 
malaria could have caused his current lung problems, but 
clarified that "nobody has come out and said yes, this is 
what did it."  In response to questions posed by the 
undersigned, the veteran indicated that he had no pulmonary 
problems before joining the military, and that he first 
noticed his lung problems five or six years before the 
hearing (i.e., approximately in 1995 or 1996), when he first 
saw Dr. W. P. S. in Montgomery, Alabama.  He clarified, 
however, that "I could have had the problem a lot earlier 
and just didn't notice it ... ."  He also acknowledged that he 
had current diagnoses of fibrotic lung disease, emphysema, 
and COPD, and indicated that he currently used "a little 
machine ... an air compressor ... three times a day ... ."

Initial considerations

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

Under the VCAA and its implementing regulations, VA has a 
duty to notify the claimant and his or her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In the present 
case, the veteran has been notified by the RO, by means of 
the rating decision on appeal and the November 1999 Statement 
of the Case, of the evidence that he needs to submit to 
substantiate his claims for service connection and an 
increased rating.  Thus, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Also under the VCAA and its implementing regulations, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  In the present 
case, a review of the record shows that the RO has secured 
the veteran's service medical records, has sought a VA 
specialist's opinion, has secured copies of private medical 
records identified by the veteran, and has scheduled he 
veteran for the Travel Board Hearing that was held in 
November 2001.  The veteran has not indicated that there is 
any additional evidence that is pertinent to his appeal that 
is not yet of record.  Therefore, additional action by VA to 
further develop the record is not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  claims on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

Legal analysis of the claim of entitlement to service 
connection for a lung disorder, secondary to service-
connected residuals of malaria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury, except as provided in 38 C.F.R. 
§ 3.300(c) (which essentially addresses claims for service 
connection secondary to the use of tobacco products during 
service).  38 C.F.R. § 3.310(a) (as amended April 6, 2001).

As noted from the above discussion of the facts of this case, 
a lung disorder was never diagnosed during service.  The 
earliest suggestion in the file of there being a lung 
disorder in this case is contained in the August 1987 private 
medical record reflecting X-Ray evidence of fibrotic lung 
disease.  This document was dated more than 41 years after 
service.  An actual diagnosis of a lung disorder (COPD) was 
first recorded in May 1998, more than 52 years after service.

In addition to there not being any competent evidence of the 
manifestation of a lung disorder during more than four 
decades after the veteran's separation from active military 
service, the record is devoid of competent evidence 
demonstrating that there is indeed the claimed nexus, or 
causal relationship, between the veteran's current lung 
disorder and service or a service-connected disability.  The 
only nexus opinion rendered in the veteran's favor is that 
offered by Dr. W. P. S. in June 1999 to the effect that the 
veteran's lung disorder is "indeed ... related to [his] long 
term smoking history."  As noted in the introduction section 
of this decision, a claim for service connection for a lung 
disorder on the basis of it being proximately due to the use 
of tobacco products during service has not yet been 
adjudicated at the RO level.  Therefore, the Board has no 
jurisdiction over this issue, which is separate and distinct 
from the one currently under review and has been accordingly 
referred back to the RO for appropriate action.

In support of his claim for service connection for a lung 
disorder, secondary to the service-connected residuals of 
malaria, the veteran has indicated that several private 
physicians have said that the inservice episode of malaria 
"could have caused" his current lung condition, but has 
acknowledged that none of these physicians has actually 
affirmatively linked both conditions, and that he first 
started having lung difficulties in the 1990's.  He contends, 
however, that he believes that the scarring caused by his 
inservice episode of malaria is the culprit of his current 
lung disorder and that, consequently, his claim for secondary 
service connection should be resolved in his favor.  The 
veteran has not demonstrated, nor claimed, that he is a 
medical expert.  He is, therefore, not competent to establish 
causation because lay persons are not deemed competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his opinion of causation has little 
probative value.

Again, VA's actions to fully develop the record 
notwithstanding, the record remains devoid of evidence of the 
onset of a lung disorder during service and of competent 
evidence of there being a nexus between the current lung 
disorder and service or a service-connected disability.  The 
Board thus finds that it is not shown that the veteran's lung 
disorder, objective indications of which were initially noted 
more than 41 years after his separation from active military 
service, had its onset during service or is proximately due 
to or the result of the service-connected residuals of 
malaria.  Accordingly, the Board concludes that service 
connection for a lung disorder, secondary to service-
connected residuals of malaria is not warranted.

Legal analysis of the claim of entitlement to
a compensable disability evaluation for residuals of malaria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Diagnostic Code 6304 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 ("the Schedule"), provides 
for a total (100 percent) rating for malaria as an active 
disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
residuals such as liver or spleen damage are to be rated 
under the appropriate system.  See 38 C.F.R. § 4.88b, Part 4, 
Diagnostic Code 6304 (2001).

In the present case, the medical evidence in the file does 
not show that there has been a relapse of the malaria episode 
that the veteran suffered during service in December 1945, 
nor has it been shown that the veteran has actual chronic 
residuals in his liver and/or spleen.  None of the multiple 
laboratory tests conducted after service has been interpreted 
as reflecting a relapse of the inservice episode of malaria.  
The veteran's statements to the effect that he occasionally 
suffers from high fever, chills, and other symptoms that he 
believes are objective indications of malaria are 
acknowledged.  However, again, the veteran has not shown, nor 
claimed, that he is a medical expert, which makes him not 
competent to establish a diagnosis of active residuals of 
malaria.  Moreover, he has admitted, and the record shows, 
that blood test results as recently obtained as 1999 have not 
been interpreted as showing recurrence of the inservice 
episode of malaria.

In view of the above, the Board finds that it is not shown 
that the veteran currently suffers from chronic, ratable 
residuals of malaria.  Accordingly, the Board concludes that 
a compensable disability evaluation for residuals of malaria 
is not warranted.

Finally, it is noted that it appears that the RO has not 
formally considered whether the veteran's claim for an 
increased rating for his service-connected residuals of 
malaria should be referred to the Undersecretary for Benefits 
or the Director of VA's Compensation and Pension Service for 
review of the veteran's claim on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2001).  The Board is of the 
opinion that it is unnecessary to remand this case for such 
action by the RO in view of the fact that the evidence in the 
file does not show that this case is an exceptional one that 
presents an unusual disability picture with factors such as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Id.




ORDER

1.  Service connection for a lung disorder, secondary to 
service-connected residuals of malaria, is denied.

2.  A compensable disability evaluation for residuals of 
malaria is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

